           Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                     *
      UNITED STATES OF AMERICA                       *
                                                     *
                                                     *
                  v.
                                                     *
                                                           Criminal Action No. 19-cr-10164-ADB
                                                     *
      LUIS BERROA,                                   *
                                                     *
                  Defendant.                         *
                                                     *

        MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO SUPPRESS

  BURROUGHS, D.J.

          Defendant Luis Berroa (“Defendant”) has moved to suppress evidence obtained from the

  search of his Samsung Galaxy S8 cellphone (the “Phone”), which was seized during a search of

  3 Newton Street, Apartment No. 2 in Lawrence, Massachusetts (“3 Newton Street”). [ECF No.

  81]. Defendant argues that the search was unreasonable and violated the Fourth Amendment

  because the investigating authorities seized the Phone on March 13, 2019 but did not apply for a

 warrant to search its contents for more than a year. See generally [ECF No. 82]. For the reasons

  outlined below, Defendant’s motion to suppress, [ECF No. 81], is DENIED.

I.        BACKGROUND

          The parties do not dispute the relevant facts, which the Court draws from the affidavits

 and exhibits that the parties have filed in connection with the instant motion and an earlier

 motion to suppress, [ECF No. 64]. 1




  1
  This is Defendant’s second motion to suppress. On July 6, 2020, he moved to suppress “any
 and all fruits of the search” of 3 Newton Street. [ECF No. 64 at 1]. On September 17, 2020, the
 Court denied Defendant’s motion. [ECF No. 79].
               Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 2 of 16




             On March 12, 2019, Magistrate Judge Dein issued a search warrant permitting agents

   from the Drug Enforcement Administration (“DEA”) to search 3 Newton Street and “certain

   telephones located in or on the premises” (the “March 2019 Warrant”). [ECF No. 66-1 at 1].

   The Phone was not among the telephones identified in the warrant. See [id.]. The next day,

   DEA agents executed the search on 3 Newton Street as authorized by the March 2019 Warrant.

   [ECF No. 84-1 ¶ 8]. In one of the bedrooms, the agents found Defendant, who was sleeping, as

  well as fentanyl, guns, and the Phone. [Id. ¶¶ 8–9]. The agents arrested Defendant and seized

   the Phone. 2 [Id. ¶¶ 8, 11]. On May 15, 2019, a grand jury indicted Defendant on drug and gun

   offenses. [ECF No. 16]. On June 10, 2020, DEA Special Agent Raymond R. Greene applied for

      a warrant to search the contents of the Phone, [ECF No. 84-2], which was issued by Magistrate

   Judge Dein the same day (the “June 2020 Warrant”), [ECF No. 84-3]. The Government searched

  the Phone in September 2020, [ECF No. 87 at 4], and then produced the contents, which totaled

   approximately 22,000 pages, to Defendant on October 5, 2020, [ECF No. 81-1 ¶ 5].

II.          LEGAL STANDARD

             The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

   houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const., amend.

   IV. “The Fourth Amendment itself ‘contains no requirements about when the search or seizure is

      to occur or the duration.’” United States v. Syphers, 426 F.3d 461, 469 (1st Cir. 2005) (quoting

   United States v. Gerber, 994 F.2d 1556, 1559–60 (11th Cir. 1993)).

             It is common for the police to temporarily seize a suspect’s personal property if
             they have probable cause and intend to apply for a warrant to search the property
             for evidence of a crime. When the police do so, however, the Fourth Amendment
             requires that they act with diligence to apply for a search warrant.


   2
     Defendant concedes, for purposes of this motion, that the Phone was lawfully seized either as
   incident to his arrest or pursuant to the “plain view” doctrine. [ECF No. 82 at 2].

                                                      2
         Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 3 of 16




United States v. Smith, 967 F.3d 198, 202 (2d Cir. 2020); see also United States v. Gomes, 330

F. Supp. 3d 720, 731 (D.R.I. 2018) (“A temporary warrantless seizure supported by probable

cause is reasonable as long as the police diligently obtained a warrant in a reasonable period of

time.” (internal quotation marks omitted)). “The reasonableness of the delay is determined ‘in

light of all the facts and circumstances,’ and ‘on a case-by-case basis.’” United States v.

Mitchell, 565 F.3d 1347, 1351 (11th Cir. 2009) (quoting United States v. Mayomi, 873 F.2d

1049, 1054 n.6 (7th Cir. 1989)); see also Gomes, 330 F. Supp. 3d at 731 (“The reasonableness of

the delay between lawful seizure and seeking a warrant is up to the discretion of the court.

Courts must balance the privacy-related and the law enforcement-related concerns to determine

if [an] intrusion was reasonable.” (alteration in original) (internal citations and quotation marks

omitted)).

       In discussing the exclusionary rule, the First Circuit has stated that

       [t]he sole purpose of the exclusionary rule, the [c]ourt has repeatedly held, is to
       deter future Fourth Amendment violations. Exclusion is not a personal
       constitutional right, nor one meant to redress the injury caused by a Fourth
       Amendment violation. The exclusionary rule therefore applies only where it
       result[s] in appreciable deterrence. The inquiry must also consider the substantial
       social costs generated by the exclusionary rule. The gravity of those costs requires
       that the rule be applicable only . . . where its deterrence benefits outweigh its
       substantial social costs.

United States v. Cruz-Mercedes, 945 F.3d 569, 576 (1st Cir. 2019) (alterations in original)

(internal citations and quotation marks omitted).

       If a warrant authorizes the search, law enforcement must comply with Federal Rule of

Criminal Procedure 41(e)(2)(A)(i) by executing the warrant “within a specified time no longer

than 14 days.” Fed. R. Crim. P. 41(e)(2)(A)(i). With respect to electronically stored

information, the “time for executing the warrant in Rule 41(e)(2)(A) . . . refers to the seizure or




                                                  3
                Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 4 of 16




       on-site copying of the media or information, and not to any later off-site copying or review.”

       Fed. R. Crim. P. 41(e)(2)(B).

III.          DISCUSSION

              Defendant asserts that the approximately fifteen-month delay between the March 13,

       2019 seizure of the Phone and the June 10, 2020 application for a warrant to search it was

       unreasonable; that he was prejudiced by such delay; and that therefore, the evidence derived

       from that search should be suppressed. See generally [ECF No. 82]. The Government counters

       that the search of the Phone was authorized by the March 2019 Warrant; that the delay in

       searching the Phone was reasonable under the circumstances; that Defendant suffered no

    prejudice; and that, even if the search is deemed unreasonable, application of the exclusionary

    rule is inappropriate under the circumstances of this case. See generally [ECF No. 87].

              As a preliminary matter, the Government argues that its search of the Phone was

       explicitly authorized by the March 2019 Warrant and that it applied for the June 2020 Warrant

       only “out of an abundance of caution.” [ECF No. 87 at 1–2, 4–5]. Paragraph 7 of Attachment B

       (the Description of the Items to be Seized) to the March 2019 Warrant reads:

              [c]ellular telephones in the possession of or used by Encebio ESPERITUSANTO,
              Brayan LEBRON, or Giovanni BAUTISTA, and all names, words, telephone
              numbers, email addresses, time/date information, messages or other electronic data
              relating to or referencing drug trafficking and/or referencing individuals engaged
              in drug trafficking, located in the memory of any mobile telephone, from January
              1, 2018 until the present, including but not limited to: . . .

       [ECF No. 66-1 at 5 (emphasis added)]. The Government asserts that the phrase “of any mobile

    telephone” means that the March 2019 Warrant authorized the search of the contents of any

    cellphone found during the search of 3 Newton Street pursuant to the March 2019 Warrant.

   [ECF No. 87 at 4–5]. The Court disagrees. The March 2019 Warrant authorizes the seizure and

   search of “[c]ellular telephones in the possession of or used by Encebio ESPERITUSANTO,


                                                       4
         Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 5 of 16




Brayan LEBRON, or Giovanni BAUTISTA.” [ECF No. 66-1 at 5]. The subsequent phrase “any

mobile telephone” applies to mobile phones possessed or used by those three individuals.

Although the Government might have intended to ask for authority to seize and search all phones

located in the residence (including the Phone), the language is not clear enough to allow the

seizure and search of mobile phones that are not associated with the three named individuals.

Because the Court finds that the March 2019 Warrant did not authorize the seizure or search of

the Phone, the instant motion turns on whether the fifteen-month delay between the March 13,

2019 seizure—which, though not pursuant to a warrant, is assumed to be lawful for present

purposes—and the June 10, 2020 warrant application was unreasonable and, if so, whether

suppression is an appropriate remedy.

       A.      Reasonableness of Delay

       Defendant does not dispute that there was probable cause supporting the issuance of the

June 2020 Warrant or argue that the probable cause was stale. See generally [ECF No. 82].

Rather, he argues only that it was unreasonable to wait fifteen months after seizing the Phone to

seek a warrant to search it.

       In support of his argument, Defendant relies primarily on United States v. Smith, a recent

Second Circuit case. See [ECF No. 82 at 5–17]. In that case, a police officer, after seeing what

he believed to be child pornography on the tablet of a man suspected of drunk driving, arrested

the suspect and seized his tablet but waited thirty-one days before applying for a warrant to

search its contents. Smith, 967 F.3d at 202. Subsequently, the defendant moved to suppress the

child pornography that was found on his tablet, arguing that the delay between the seizure and

the search warrant application was unreasonable. See id. at 203. The Second Circuit held that

the delay was unreasonable and violated the Fourth Amendment but nevertheless declined to

apply the exclusionary rule “because the error by the police was due to isolated negligence and
                                                 5
         Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 6 of 16




because an objectively reasonable officer would not have known in light of existing precedent

that the delay violated the Fourth Amendment.” Id. at 202. In reaching this conclusion, the

court considered four factors in evaluating whether the delay was unreasonable: “(1) the length

of the delay, (2) the importance of the seized property to the defendant, (3) whether the

defendant had a reduced property interest in the seized items, and (4) the strength of the state’s

justification for the delay.” Id. at 203.

        Although Smith is factually distinguishable from this case for a number of reasons, 3 the

Court still finds the general analytical framework employed by the Second Circuit instructive.

Accordingly, it will consider some of the Smith factors in assessing whether the fifteen-month

delay at issue here was reasonable.

                1.      Length of Delay

        Here, Defendant is objecting to the delay between the seizure and the application for a

search warrant rather than a delay in executing a warrant that was timely applied for. To an

extent, the Government and Defendant are talking past each other because the Government,

believing that the original warrant covered the Phone, focuses its argument on the delay from the

original warrant to the execution of the search. Defendant, on the other hand, relies on the delay



3
  First, in Smith, if no child pornography had been found on the defendant’s tablet, there would
have been no viable child pornography charge (i.e., the only potential evidence that law
enforcement had to support a charge was the child pornography that the officer believed he saw
on the tablet). For that reason, during the thirty-one day period between when the tablet was
seized and when it was searched, the specter of that charge loomed over the defendant. Here,
because the Government’s prosecution of Defendant does not rest on the contents of the Phone,
he has not been in limbo for those fifteen months. Second, whereas in the instant case, it is
undisputed for present purposes that the Government has a lawful basis to possess the Phone
regardless of its evidentiary value, in Smith, the tablet was in law enforcement’s possession for
the sole purpose of determining whether a crime had been committed. If the police had not
found child pornography, they would have had no basis for the continued seizure of the
defendant’s tablet.

                                                 6
         Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 7 of 16




from the seizure to the application for the second search warrant. 4 Because the Court has

concluded that the original warrant did not authorize the seizure or search of the Phone, the

Phone was seized without a warrant. Whether that warrantless seizure comported with the

Fourth Amendment is not before this Court, but regardless of the justification for the seizure, the

relevant amount of time remains the fifteen months between the seizure and the second warrant

application.

       There is no bright-line rule separating reasonable delays from unreasonable ones, and the

parties have pointed to no case that is directly on point. Courts have deemed delays far shorter

than fifteen months unreasonable. See, e.g., Smith, 967 F.3d at 202 (thirty-one days); Mitchell,

565 F.3d at 1353 (twenty-one days); United States v. Fife, 356 F. Supp. 3d 790, 800, 806 (N.D.

Iowa 2019) (six months); United States v. Uu, 293 F. Supp. 3d 1209, 1211 (D. Haw. 2017)

(twenty days). In each of those cases, however, the contents of the phones or containers at issue

were needed to discern whether there was a basis for a criminal charge, and had the search been

fruitless, there would have been no charges. In the instant case, any evidence on the Phone was

not needed to support a new criminal charge, but rather to provide evidentiary support for a

charge that was already pending and supported by probable cause independent of what was

found on the Phone.

       The cases cited by the Government in support of its view that the delay was not

unreasonable are inapposite because, as noted above, they address the delay in executing a

warrant rather than in obtaining one. For instance, in United States v. Veloz, see [ECF No. 87 at

6], although it took eighteen months for the authorities to complete their review of the contents



4
 Defendant notes but does not rely on the delay between obtaining the second search warrant, in
June 2020, and its execution, in September 2020. See generally [ECF No. 81-1 ¶¶ 4–7].

                                                 7
         Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 8 of 16




of the devices, they obtained a supplemental search warrant to search the contents of seized

devices roughly a week after seizing them. 109 F. Supp. 3d 305, 310 (D. Mass. 2015); see id. at

313 (“Although reports reflecting on-going analysis of the seized data were generated [more than

a year later], there is no dispute that the government copied or attempted to copy the data from

the devices almost immediately after their seizure.” (internal citations omitted)). Similarly, in

United States v. Gorrell, see [ECF No. 87 at 6], though the court concluded that a ten-month

delay in executing a search of a defendant’s camera and computer was not unreasonable, the

warrant had been obtained three days after the defendant was arrested. 360 F. Supp. 2d 48, 55

n.5 (D.D.C. 2004).

               2.      Defendant’s Relationship to the Phone and Efforts to Obtain Its Return

       A second factor identified by the Smith court as relevant to evaluating the reasonableness

of a delay between seizure and authorization to search is Defendant’s relationship to the Phone,

for example the extent to which the phone contains business or personal information, and the

efforts that Defendant made to obtain its return. There is no doubt that, in this day and age, a

phone may contain virtually all of an individual’s personal information, including contacts,

emails, texts, banking information, photographs, and a host of other data that make the contents

of a phone deeply personal. See Riley v. California, 573 U.S. 373, 403 (2014) (“Modern cell

phones are not just another technological convenience. With all they contain and all they may

reveal, they hold for many Americans ‘the privacies of life.’” (quoting Boyd v. United States,

116 U.S. 616, 630 (1886))). For that reason, cellphones may be important to defendants. On the

other hand, a cellphone, particularly in the hands of a drug trafficker, might be just a business

tool without any personal information whatsoever.




                                                 8
           Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 9 of 16




          Here, Defendant states in his affidavit that the Phone contains personal information, [ECF

No. 86 ¶ 13], but he made no effort to retrieve the Phone until October 2020 even though it was

seized in March 2019. This lack of attention to the Phone could mean that it contained

incriminating evidence that he wanted to distance himself from or just that it was not that

important to him, as the Government suggests. See [ECF No. 87 at 7–8]. In his affidavit,

Defendant claims that he was unaware that the Phone had been seized, and, therefore, had no

reason to request its return from the Government. [ECF No. 86 ¶¶ 10–15]. This contention,

however, is belied by the fact that the Government informed his attorney that the Phone was

among the items seized when Defendant was arrested. See [ECF Nos. 87-2, 87-3, 87-4, 87-5,

87-6] 5; Levin v. Berley, 728 F.2d 551, 553 (1st Cir. 1984) (“[A] client is charged with the

knowledge of his attorney.” (citing Cont’l Cas. Co. v. United States, 337 F.2d 602, 603 (1st Cir.

1964)).

          Notwithstanding that Defendant did not seek its return until October 2020, it seems

undisputed that the Phone belongs to him and that he has not consented to the seizure or search

of the Phone or taken any other action to reduce his possessory interest in it. See Smith, 967

F.3d at 208 (“This case is unlike those where courts have found that a defendant has a

diminished property interest because the defendant . . . consented to the initial seizure . . . . [The

defendant] did nothing to reduce his property interest by means of consent or voluntarily


5
  On July 5, 2019, the Government made a production to Defendant’s counsel, which included a
DEA report describing the search of 3 Newton Street and Defendant’s arrest. [ECF Nos. 87-2
(production email), 87-3 (DEA report)]. The report noted that the Phone was seized and was
being held by the DEA. [ECF No. 87-3 at 5]. Approximately two weeks later, Defendant’s
counsel emailed the Government inquiring about, among other things, whether there were any
fingerprint reports concerning the Phone. [ECF No. 87-6 at 3]. On November 21, 2019, the
Government made another production, which included the March 2019 Warrant return. [ECF
Nos. 87-4 (production email), 87-5 (warrant return)]. The Phone was listed among the items
seized. [ECF No. 87-5 at 3].

                                                   9
         Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 10 of 16




relinquishing control . . . .”). On the other hand, as the Government points out, [ECF No. 87 at

9], Defendant has been in custody since his arrest, see [ECF Nos. 10, 15, 63], a fact which some

courts have identified as being relevant to this analysis. See, e.g., United States v. Conley, 342

F. Supp. 3d 247, 269 (D. Conn. 2018) (“Additionally, [defendant] had a diminished possessory

interest in the cell phone because Conley was detained at Wyatt Detention Facility following the

arrest, and Wyatt does not permit its inmates to possess cell phones.”); United States v. Brantley,

No. 17-cr-00077, 2017 WL 5988833, at *2 (N.D. Ga. Dec. 4, 2017) (“Furthermore, [defendant],

having been arrested and detained, was not deprived of access to and use of the seized cellular

telephones, because he was in custody, and he does not contend he was allowed possession of a

cell phone while detained.”). Additionally, the fact that probable cause existed to search the

Phone, which Defendant does not contest, may also be relevant to the analysis. See Smith, 967

F.3d at 208–09 (“[T]he existence of probable cause had bearing on Smith’s possessory interest.

It entitled the police to immediately seize the tablet so that they could apply for a warrant to

search its contents.”).

                3.        Justification for Delay

        A third factor that the Court will consider is the Government’s purported justification for

the delay. The Government offers little in the way of justification for the fifteen-month delay

beyond the need to conserve resources. 6 The Court is mindful of the Government’s need to

judiciously marshal its resources and recognizes that “[i]n the era of pervasive cell phone usage,


6
  The Government’s argument that “two months after [Defendant] was indicted, lead counsel for
the United States transitioned the case to another Assistant U.S. Attorney while on parental
leave,” [ECF No. 87 at 7], is unavailing. The Government, like all litigants, is generally
responsible for complying with timing requirements notwithstanding changes in counsel. More
importantly, that a new A.U.S.A. was assigned to the case two months after the indictment (i.e.,
in July 2019) does not explain why the warrant was not sought until June 2020, nearly a year
later.

                                                    10
        Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 11 of 16




the government does not search all cell phones it seizes pursuant to search warrants even if it has

the authority to do so.” [ECF No. 87 at 6–7]. This explanation, however, goes only so far. That

the Government sometimes forgoes or delays searches of seized phones does not relieve it of its

obligation to adhere to the Fourth Amendment by obtaining the authority to search them in a

reasonably timely manner. At a certain point, the Government must decide between applying for

a search warrant or forgoing the potential evidence on the device. As discussed above, the

Government cites a number of cases for the proposition that courts have permitted delays in

cases involving computers because searching computers is complex, [id. at 6], which, although

logically applicable to the search of modern cellphones (which essentially function as

computers), are not particularly persuasive because they relate to the time it takes to complete a

search after a warrant has been obtained. Here, the issue is that the Government waited fifteen

months before even seeking a warrant. Complexity may be a sound justification for failing to

timely complete a search but not for failing to timely obtain a warrant. Moreover, all the facts

contained in the affidavit that Special Agent Greene filed in support of the June 2020 Warrant

should have been known to the Government shortly after the Phone was seized. See generally

[ECF No. 84-1 (containing details of the March 13, 2019 search and statements, based on Special

Agent Greene’s training and experience, regarding how drug dealers typically use cellphones)].

Put differently, nothing the Government learned during the fifteen months between March 2019

and June 2020 affected the substance of the warrant application.




                                                11
        Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 12 of 16




               4.      Prejudice

       The Court will also consider the prejudice to Defendant resulting from the delay as the

final reasonableness factor. 7 This is distinct from any prejudice that might result from the use of

evidence linked to the Phone. In other words, the potential admission of any evidence found on

the Phone is not prejudice caused by the delay. Defendant was, however, potentially prejudiced

by not being made aware of the full extent of the Government’s evidence against him until

relatively late in the game and therefore having to make important decisions regarding how to

litigate his case (e.g., if and when to plead) based on incomplete information. There are two

obvious rejoinders. First, because the Government had not yet searched the Phone, the parties

were operating based on the same incomplete information. Second, assuming that Defendant

was aware that the Phone had been seized, 8 he was presumably familiar with its contents and

could have taken them into account in making litigation decisions. In his brief, Defendant

essentially claims that the Government sandbagged him by dumping a pile of evidence on him

and his counsel on the eve of trial. [ECF No. 82 at 19]. This is factually inaccurate. Because of

the COVID-19 pandemic, the Court has continued all criminal trials at the request of a defendant

or his counsel, including in this case. Although the parties were told to be trial ready by fall

2020, an official trial date (of May 3, 2021) was not set until January 14, 2021, [ECF No. 94],

and Defendant and his counsel therefore have had (and will have) ample time to review the

evidence seized from the Phone.


7
 Although the Smith court did not include prejudice among the reasonableness factors, the Court
believes it is relevant to the analysis.
8
  In fact, it is possible that not requesting the Phone’s return was a litigation tactic. That is,
Defendant may have taken a “let sleeping dogs lie” approach, believing that the Government had
forgotten about the Phone or elected not to search it given the strength of the evidence against
Defendant and the need to prioritize computer searches.

                                                 12
           Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 13 of 16




          Following consideration of the factors discussed above, the Court concludes as follows

regarding the reasonableness of the delay before procuring a warrant: under the facts of this case,

fifteen months was an unreasonable delay even accepting that (1) the Phone was lawfully seized,

(2) the Government had a legitimate interest in conserving its resources by delaying searches that

might never be necessary, (3) Defendant did not request the Phone’s return, and (4) Defendant

was only marginally prejudiced. The Government cannot justify a failure to comply with the

dictates of the Fourth Amendment based solely on vague claims about resources.

          B.     Application of the Exclusionary Rule

          Even though the fifteen-month delay violated the Fourth Amendment, the Court

concludes that applying the exclusionary rule here would be inappropriate under the

circumstances. As noted above, the Court will apply the exclusionary rule only if “its deterrence

benefits outweigh its substantial social costs.” Cruz-Mercedes, 945 F.3d at 576.

          Here, the cost of suppression is clear. The Phone was discovered next to a bag of

fentanyl pills in a room that also contained guns and additional fentanyl. [ECF No. 84-1 ¶ 8].

As Special Agent Greene attested to in his affidavit, drug dealers often rely on their cellphones to

communicate regarding illicit matters and/or store drug-related information. [Id. ¶¶ 13–15].

Accordingly, to grant Defendant’s motion would almost certainly be to “ignore reliable,

trustworthy evidence bearing on guilt or innocence.” Davis v. United States, 564 U.S. 229, 237

(2011).

          Against these substantial costs, the Court must consider what deterrent benefits, if any,

would result from suppressing the evidence derived from the Phone.

          [T]he deterrence benefits of exclusion var[y] with the culpability of the law
          enforcement conduct at issue. When the police exhibit deliberate, reckless, or
          grossly negligent disregard for Fourth Amendment rights, the deterrent value of
          exclusion is strong and tends to outweigh the resulting costs. However, when the
          police act with an objectively reasonable good-faith belief that their conduct is
                                                  13
        Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 14 of 16




       lawful . . . or when their conduct involves only simple, isolated negligence . . . the
       deterrence rationale loses much of its force, and exclusion cannot pay its way.

United States v. Levin, 874 F.3d 316, 322 (1st Cir. 2017) (alterations in original) (internal

citations and quotation marks omitted). In assessing an objectively reasonable good-faith belief

in the delay context, courts look to whether a reasonably well-trained officer would recognize

that the delay violated the Fourth Amendment. See Smith, 967 F.3d at 212.

       Here, there is no evidence that any law enforcement officer acted with any deliberate,

reckless, or grossly negligent disregard for Defendant’s rights. 9 At the outset, it seems as though

the Government believed that the March 2019 Warrant authorized a search of the Phone. It may

in fact have intended to draft a warrant that did authorize that search, but the warrant, as drafted,

did not clearly cover phones beyond those specifically enumerated in the warrant. Then, it

seems that the Government lost track of the Phone or did not think to have it searched until trial

became more likely. At that point, perhaps realizing that the Phone had sat too long or that

searching it may not have been authorized by the March 2019 Warrant, the Government applied

for and obtained the June 2020 Warrant. See [ECF No. 87 at 7 (“When this case appeared likely

to proceed to trial, the government obtained a second warrant, out of an abundance of caution, to

search the defendant’s cell phone.”). There is nothing in the record to suggest bad faith or

anything beyond an instance of isolated negligence. The Court thus concludes that the law

enforcement officers here acted with an “objectively reasonable good-faith belief that their



9
  Although the exclusionary rule may be applied to deter “systemic negligence,” Herring v.
United States, 555 U.S. 135, 144 (2009), on the record before it, the Court cannot conclude that
this case involves an issue of systemic negligence meriting deterrence. The Government
seemingly implies that delays of similar length in searching phones and computers are
commonplace, see [ECF No. 87 at 6–7], but the Court understands it to be referring to delays in
searching computers and phones pursuant to a search warrant and not to delays in obtaining
warrants for devices seized without one.

                                                 14
        Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 15 of 16




conduct [wa]s lawful,” Levin, 874 F.3d at 322, and that a reasonably well-trained law

enforcement officer would not have known that waiting fifteen months to apply for a search

warrant for the Phone would violate the Fourth Amendment, Smith, 967 F.3d at 212, even if the

officer should have realized that the original warrant was insufficient. As is clear from this

order, the “constitutional reasonableness of delay depends on the assessment and balancing of

multiple factors” and this, like many areas of Fourth Amendment law, has not “reduced itself to

bright-line rules.” Id. Although a reasonably well-trained officer should generally recognize

that applying for a warrant cannot be delayed indefinitely or even for fifteen months, the Court

cannot find bad faith where the Phone was seized during the execution of a valid search warrant

and the officers may have believed that the language of the March 2019 Warrant authorized the

seizure and search of the Phone, especially where Defendant was incarcerated and did not

request the Phone’s return. Accordingly, under these circumstances, because “exclusion cannot

pay its way,” Levin, 874 F.3d at 322, the Court will not suppress the evidence at issue.

       Although the Court declines to apply the exclusionary rule in this case, it is by no means

endorsing the Government’s conduct. Under the facts of this case, fifteen months was too long

to wait to apply for a search warrant. The original warrant was, at best, sloppily drafted and even

if the Government intended for it to cover all phones found at 3 Newton Street, law enforcement

should not assume that there is necessarily probable cause to seize the phone of a person they did

not know and had not expected to find there. If, as in this case, there are other reasons that

permit the seizure of a phone, the Government must nonetheless move more expeditiously to

secure a warrant to search it.




                                                 15
          Case 1:19-cr-10164-ADB Document 98 Filed 01/15/21 Page 16 of 16




IV.       CONCLUSION

          Accordingly, Defendant’s motion to suppress, [ECF No. 81], is DENIED.

          SO ORDERED.

   January 15, 2021                                        /s/ Allison D. Burroughs
                                                           ALLISON D. BURROUGHS
                                                           U.S. DISTRICT JUDGE




                                               16
